Case: 21-1613    Document: 33    Page: 1   Filed: 06/02/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

       IN RE: LAWNIE HENDERSON TAYLOR,
                      Appellant
               ______________________

                        2021-1613
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 14/971,878.
                   ______________________

                   Decided: June 2, 2022
                  ______________________

    LAWNIE H. TAYLOR, Germantown, MD, pro se.

    DANIEL KAZHDAN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for appellee
 Katherine K. Vidal.      Also represented by KAKOLI
 CAPRIHAN, THOMAS W. KRAUSE, MONICA BARNES LATEEF,
 ROBERT J. MCMANUS, FARHEENA YASMEEN RASHEED.
                 ______________________

  Before REYNA, MAYER, and CUNNINGHAM, Circuit Judges.
 PER CURIAM.
      Lawnie H. Taylor appeals from the Patent Trial and
 Appeal Board’s decision affirming the examiner’s rejection
 of claims 131–153 of United States Patent Application No.
 14/971,878 (“the ’878 application”). Because we conclude
Case: 21-1613     Document: 33     Page: 2    Filed: 06/02/2022




 2                                               IN RE: TAYLOR




 that substantial evidence supports the Board’s affirmance
 of the examiner’s rejection of all pending claims as antici-
 pated by prior art, we affirm.
                        BACKGROUND
      In 2015, Mr. Taylor filed the ’878 application, entitled
 “Cotton-Gentle Hypochlorite Bleach,” with the United
 States Patent and Trademark Office. App. 32, 103. The
 ’878 application is directed to products and methods for re-
 moving stains from clothing. Id. at 103 (¶ 2), 35–38. Spe-
 cifically, the ’878 application is directed to a bleach
 composition containing an alkali-metal hypochlorite salt
 (preferably sodium hypochlorite (“NaOCl”)) and an alkali-
 metal hydroxide (preferably sodium hydroxide (“NaOH”)),
 that is purportedly less damaging than previously known
 bleach compositions. Id. at 104 (¶¶ 6, 7, 9).
     Claims 131–153 are currently pending. Id. at 35–38.
 Claims 131–144 are method claims. Claim 131, in its pre-
 sent amended form, is directed to:
     A method for prescribing the natural fabric effect
     quality of a hypochlorite bleach composition, said
     quality in the range of fabric-damaging to abated-
     damaging to cotton-safe, said composition in the
     process of formulation,
     wherein the amounts of the essential components
     of a bleach composition are expressed in a ratio
     value as wt % alkali-metal hydroxide over wt % al-
     kali-metal hypochloride-salt [sic], or the reciprocal,
     wherein a selected ratio value defines the desired
     natural fabric effect quality of the composition
     (e[.]g., 1:30 – fabric-damaging, 1:2 – cotton-safe,
     etc.),
     wherein a bleach composition so composed and set
     with a natural fabric effect quality must be charac-
     terized by the selected ratio value that defines said
     fabric effect quality,
Case: 21-1613    Document: 33     Page: 3     Filed: 06/02/2022




 IN RE: TAYLOR                                              3



    wherein said ratio value and the amount of an es-
    sential component are expressed as known factors
    of the ratio equation by which the amount of the
    other essential component is determined and lim-
    ited,
    wherein a bleach composition composed with a pre-
    scribed natural fabric effect quality in the range of
    damaging to abated-damaging to cotton-safe com-
    prises,
        (a) an amount of an alkali-metal hypo-
        chlorite-salt, as a known factor of a ratio
        equation, said amount effective for clean-
        ing stain from a soft-fabric article,
        (b) an amount of an alkali-metal hydroxide
        as an unknown term of the ratio equation,
        said amount calculated by (a) and (c),
        (c) a ratio value, as a known factor of the
        ratio equation, said value selected in the
        range 1:30 to 1:1, or reciprocal value se-
        lected in the range 30:1 to 1.1, to set the
        prescribed quality of natural fabric effect of
        the bleach composition in the range of fab-
        ric-damaging to abated-damaging to cot-
        ton-safe;
    wherein the pH of said composition is at least 11.
 Id. at 35–36 (emphasis in original). Claims 132–144 are
 dependent claims. Id. at 36–37. Claims 145–153 are prod-
 uct claims. Exemplary claim 145 recites:
    An aqueous hypochlorite-salt bleach product for
    cleaning stain from a soft fabric article, the bleach
    product with two unique features;
        (i) a natural fabric safety quality on con-
        tacting a soft fabric article, said natural
Case: 21-1613     Document: 33      Page: 4    Filed: 06/02/2022




 4                                                IN RE: TAYLOR




         quality in the range of fabric-damaging to
         cotton-safe;
         (ii) a weight concentration ratio, weight %
         alkali-metal hydroxide over weight % al-
         kali-metal hypochlorite-salt, or the recipro-
         cal, wherein the selected value of said ratio
         defines the natural fabric safety quality of
         the bleach product which can be sorted by
         the ratio value,
     wherein the aqueous bleach product comprises,
         (a) a specified amount of an alkali-metal
         hypochlorite-salt, effective for cleaning
         stain from a soft-fabric article,
         (b) an amount of an alkali-metal hydroxide
         as determined by (a), (c), and a ratio equa-
         tion,
         (c) a ratio value, said value selected in the
         range 1:30 to 1:1, or reciprocal value se-
         lected in the range 30:1 to 1:1, to set the
         quality of natural fabric safety of the bleach
         product in the range of fabric-damaging to
         cotton-safe;
     wherein the pH of said product is at least 11.
 Id. at 37. Claims 146–153 are dependent claims. Id. at
 37–38.
     At issue in this appeal is the “ratio value” recited in all
 pending claims. Mr. Taylor claims that the ratio value is a
 “unique claim feature” distinguishing his claims from the
 prior art. Appellant’s Opening Br. 10–12. Examples of the
 claimed reciprocal ratio value are provided in Table 1 of the
 ’878 application’s specification. App. 116.
     Mr. Taylor explains that he conducted an experiment
 with the seven bleach solutions reported in Table 1 to
Case: 21-1613     Document: 33      Page: 5    Filed: 06/02/2022




 IN RE: TAYLOR                                                5



 determine how long cotton cloths could be submerged in
 each solution before they degraded enough to be torn by
 hand. Appellant’s Opening Br. 10–11; App. 115–16 (¶ 59).
 He started with Ultra Clorox Bleach containing 6% by
 weight NaOCl and less than 0.2% by weight NaOH (a re-
 ciprocal ratio value of over 30:1). Appellant’s Opening Br.
 11; App. 116 (¶ 60). He created the other six bleach solu-
 tions by adding NaOH to Ultra Clorox Bleach to yield solu-
 tions with reciprocal ratio values of 12:1, 5.5:1, 3:1, 2:1,
 1.5:1, 1 and 1:1. Appellant’s Opening Br. 11; App. 116 (¶ 60,
 Table 1). He then recorded the time required for cloths
 submerged in each solution to degrade to the point where
 they could be torn by hand. Appellant’s Opening Br. 11;
 App. 115–16 (¶ 59). He found that adding NaOH to achieve
 a NaOH:NaOCl ratio approaching 2:1 increased the
 amount of time a cloth could be exposed to the bleach com-
 position before it could be torn. Appellant’s Opening Br.
 11; App. 116 (¶ 60, Table 1).
      The Board decision presently on appeal is its second
 decision concerning the ’878 application. In its first deci-
 sion, the Board affirmed the examiner’s rejection of
 (1) claims 131–153 as anticipated by United States Patent
 No. 6,120,555 (“Scialla”) under § 102(b) 2, or, in the alterna-
 tive, as obvious over Scialla under § 103(a), App. 316,
 320–23; (2) claims 131–135, 137–149, and 151–153 as



     1   Table 1 reports this ratio value as “1.5:2.” App.
 116. This appears to be a typographical error.
     2   35 U.S.C. §§ 102 and 103 were amended in 2011.
 See Leahy-Smith America Invents Act (“AIA”), Pub. L. No.
 112–29, § 3(b)–(c), 125 Stat. 284, 285–87 (2011). Pre-AIA
 §§ 102 and 103 apply to the ’878 application’s claims be-
 cause they have an effective filing date before March 16,
 2013. See AIA, 125 Stat. at 293. Throughout this opinion,
 any reference to § 102 or § 103 refers to the pre-AIA ver-
 sions of those statutes.
Case: 21-1613     Document: 33     Page: 6    Filed: 06/02/2022




 6                                               IN RE: TAYLOR




 anticipated by United States Patent No. 6,416,687 (“Agos-
 tini”) under § 102(b), or, in the alternative, as obvious over
 Agostini under § 103(a), id.; (3) claims 131–135, 137–149,
 and 151–153 as anticipated by United States Patent No.
 6,448,215 (“Grande”), or, in the alternative, as obvious over
 Grande under § 103(a), id.; and (4) claims 131–144 as un-
 patentable under § 101, id. at 318–19. The Board reversed
 the examiner’s § 101 rejection as to the product claims,
 claims 145–153. Id. at 319–20. After the Board issued its
 first decision, Mr. Taylor amended claims 131 and 145
 slightly to their currently pending form and requested con-
 tinued examination. Id. at 333–37.
      On January 7, 2019, the examiner issued a non-final
 office action maintaining all rejections as to claims
 131–153 that the Board affirmed in its first decision. Id. at
 339–40. On April 4, 2019, the examiner issued another
 non-final office action to add an additional ground of rejec-
 tion of indefiniteness for claims 131–144 under § 112 ¶ 2. 3
 Id. at 352–61. Mr. Taylor, again, appealed to the Board.
 Id. at 2–25. In the Board’s second decision, it affirmed the
 rejections of claims 131–153 set forth in the January 2019
 and April 2019 office actions. Id. at 2–25.
    Mr. Taylor appeals from the Board’s second decision.
 We have jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
     We review the Board’s decision under the standards
 provided in the Administrative Procedure Act (“APA”).


     3    As with § 102 and § 103, pre-AIA § 112 applies to
 the ’878 application’s claims because they have an effective
 priority date before September 16, 2012. See AIA, 125 Stat.
 at 297 (making the AIA’s changes to § 112 applicable to
 “any patent application that is filed on or after” September
 16, 2012). Throughout this opinion, any reference to § 112
 refers to the pre-AIA version of the statute.
Case: 21-1613     Document: 33      Page: 7    Filed: 06/02/2022




 IN RE: TAYLOR                                                7



 5 U.S.C. § 706(2); In re Bd. of Trustees of the Leland Stan-
 ford Junior Univ., 991 F.3d 1245, 1249–50 (Fed. Cir. 2021).
 “Under the APA, we review the Board’s legal conclusions
 de novo and its factual findings for substantial evidence.”
 Id. at 1250 (citing ACCO Brands Corp. v. Fellowes, Inc.,
 813 F.3d 1361, 1365 (Fed. Cir. 2016)).
      We find it necessary to address only the Board’s affir-
 mance of the examiner’s rejection of all pending claims as
 anticipated by Scialla. Anticipation is a question of fact
 that we review for substantial evidence. CRFD Rsch., Inc.
 v. Matal, 876 F.3d 1330, 1338 (Fed. Cir. 2017). Because
 substantial evidence supports the Board’s affirmance of all
 pending claims as anticipated by Scialla, we need not reach
 the other bases for rejection. See, e.g., Soft Gel Techs., Inc.
 v. Jarrow Formulas, Inc., 864 F.3d 1334, 1339 n.3 (Fed.
 Cir. 2017) (declining to address alternative grounds of un-
 patentability where we uphold one ground of unpatentabil-
 ity).
     Mr. Taylor argues that the Board’s affirmance of the
 examiner’s rejections of claims 131–153 under § 102 is not
 supported by substantial evidence. Specifically, he argues
 that using a NaOH:NaOCl ratio value to formulate a
 bleach solution was not known in the prior art. Appellant’s
 Opening Br. 9–10, 14–15. He asserts that the prior art dis-
 closed first creating a bleach solution and then calculating
 a NaOH:NaOCl ratio value after the amounts of NaOH and
 NaOCl are known. Id. at 14–15. He argues that the pend-
 ing claims, which require adding an amount of NaOH
 based on a known amount of NaOCl and a selected
 NaOH:NaOCl ratio in the range of 1:30 to 1:1 are, there-
 fore, distinguishable from the prior art. Id. Mr. Taylor as-
 serts that the examiner and the Board both ignored the
 differences between the prior art’s calculated ratio—which
 he asserts is calculated after the bleach solution has been
 made—and the claimed selected ratio—which is selected
 from the empirically derived ratios of Table 1 in the range
 of 1:30 to 1:1. Id. We disagree.
Case: 21-1613       Document: 33        Page: 8      Filed: 06/02/2022




 8                                                      IN RE: TAYLOR




      Scialla teaches bleach compositions with three essen-
 tial components: (1) an alkali metal hypochlorite, prefera-
 bly NaOCl; (2) a pH buffering means, preferably an alkali
 metal salt of metaborate such as sodium metaborate
 (NaBO2), and (3) a strong source of alkalinity, such as al-
 kali metal hydroxides (e.g., NaOH). App. 448–49 (col. 3 ll.
 53–58; col. 3 l. 66 – col. 4 l. 7; col. 4 ll. 19–24; col. 5 ll. 33–48).
 One of Scialla’s objects is “to provide a hypochlorite-con-
 taining composition, suitable for use in laundry applica-
 tion, whereby fabric safety is improved.” Id. at 447 (col. 1
 ll. 23–26). Scialla provides seven bleach compositions il-
 lustrative of its claimed invention, all of which provide im-
 proved fabric safety or improved whiteness of stained
 fabrics as compared to bleach compositions without the
 claimed pH buffering means:




 Id. at 450.
      Substantial evidence supports the finding that Scialla
 teaches all elements of the pending product claims, claims
 145–153.       Scialla teaches a composition with a
 NaOH:NaOCl ratio value in the range of 1:30 to 1:1
 through its disclosure of compositions having ratios of
 1:7.14 (e.g., 0.7 weight percent NaOH and 5.0 weight per-
 cent NaOCl) and other ratio values within the claimed
 range. See id. Scialla teaches that its disclosed composi-
 tions have the claimed property of “a natural fabric safety
 quality on contacting a soft fabric article, said natural qual-
 ity in the range of fabric-damaging to cotton-safe,” id. at 37
 (claim 145), because it teaches that its compositions
Case: 21-1613     Document: 33      Page: 9    Filed: 06/02/2022




 IN RE: TAYLOR                                                9



 “provide outstanding fabric whitening action and/or fabric
 safety properties without compromising on the stain re-
 moval performance on different types of stains.” See id. at
 447 (col. 1 ll. 55–60). And Scialla teaches the limitation of
 the “pH of said product is at least 11,” id. at 37 (claim 145),
 because it teaches compositions with a pH in the range of
 8 to 14. See id. at 449 (col. 5 ll. 33–34); see also Genentech,
 Inc. v. Hospira, Inc., 946 F.3d 1333, 1338 (Fed. Cir. 2020)
 (“A prior art reference that discloses an overlapping but
 different range than the claimed range can be anticipatory,
 even where the prior art range only partially or slightly
 overlaps with the claimed range.”).
      Mr. Taylor’s argument that his pending claims are dis-
 tinguishable from Scialla because they require calculating
 the amount of NaOH from a selected ratio is unavailing.
 Whether a bleach product is created by adding, for exam-
 ple, 7.14 times as much NaOCl as NaOH—as is required
 by the ’878 patent application to make a bleach composition
 within the claimed ranges of 1:30 to 1:1, such as a 1:7.14
 NaOH:NaOCl ratio—or is created by adding 5.0 weight
 percent NaOCl and 0.7 weight percent NaOH—as is dis-
 closed by Scialla—is a distinction without a difference. See,
 e.g., App. 37 (claim 145); App. 450 (col. 8 ll. 15–25). The
 resulting products are the same. Thus, Mr. Taylor has not
 shown that the Board erred in affirming the examiner’s re-
 jection of the product claims, claims 145–153, over Scialla.
     For the same reasons, substantial evidence supports
 the Board’s affirmance of the examiner’s rejection of the
 method claims, claims 131–144, as anticipated by Scialla.
 The method claims of the ’878 application are directed to a
 “method for prescribing the natural fabric effect quality of
 a hypochlorite bleach composition” where “the amounts of
 the essential components of a bleach composition are ex-
 pressed in a ratio value.” Id. at 35 (claim 131). As we have
 already explained, Scialla’s expression of the amounts of
 essential components NaOCl and NaOH as weight percent-
 ages rather than as a ratio of weight percentages is a
Case: 21-1613    Document: 33      Page: 10     Filed: 06/02/2022




 10                                               IN RE: TAYLOR




 distinction without a difference. And, just as Mr. Taylor
 did, the Scialla inventors performed an experiment with
 various weight percentages of NaOH and tested the fabric
 safety of the resulting compositions—thus permitting them
 to “prescribe[e] the natural fabric effect quality” of the com-
 positions. See id.; id. at 450 (col. 8 ll. 12–29).
                         CONCLUSION
      We have considered Mr. Taylor’s other arguments and
 do not find them persuasive. For the foregoing reasons, we
 affirm.
                         AFFIRMED
                             COSTS
 No costs.